                                               USDCSDNY
UNITED STATES DISTRICT COURT                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                  ELECTRONICALLY FILED
-----------------------------------x
                                               DOC #: _ _-A-+-i"='""~-
STATE OF NEW YORK et al.
                                               DPr-TE FILED:
     Plaintiffs,
                                              19-cv-8876(JSR)
            -v-
                                              PROTECTIVE ORDER
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT, et al.

     Defendants.
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     The Court having found that good cause exists for issuance

of an appropriately-tailored protective order governing the

pretrial phase of this action, it is therefore hereby

     ORDERED that any person subject to this Order - including

without limj,J:ation the parties to this action, ~heir

representatives, agents, experts and consultants, all third

parties providing discovery in this action, and all other

interested persons with actual or constructive notice of this

Order -- shall adhere to the following terms, upon pain of

contempt:

     1. Pursuant to 5 U.S.C. § 552a(b) (11), this Order

authorizes Defendants to produce information that otherwise

would be prohibited from disclosure under the Privacy Act

without presenting Privacy Act objections to this Court for a

decision regarding disclosure. To the extent the Privacy Act
allows the disclosure of information pursuant to a court order,

this Order constitutes such a court order and authorizes the

disclosure of that information. However, nothing in this

paragraph shall require production of information that is

prohibited from disclosure (even with the entry of this Order)

by other applicable privileges, statutes including but not

limited to 8 U.S.C. § 1367, regulations including but not

limited to 8 C.F.R. §§ 208 and 214, and each of their subparts,

or other authorities. The terms of this Order shall govern the

safeguarding of such Protected Discovery Material (as defined

below) by all individuals referenced herein, and (1) any

information copied or extracted from Protected Discovery

Material;   (2) all copies, excerpts, summaries, or compilations

of Protected Discovery Material; and (3) any testimony,

conversations, or presentations by parties or their counsel that

reveal Protected Discovery Material.

     2. Any person subject to this Order who receives from any

other person any "Discovery Material" (i.e., information of any

kind provided in the course of discovery in this action) that is

designated as "Protected" pursuant to the terms of this Order

shall not disclose such Protected Discovery Material to anyone

else except as expressly permitted hereunder.

     3. The person producing any given Discovery Material may

designate as Protected only such portion of such material as
consists of:

      a.   previously nondisclosed financial information

           (including without limitation profitability reports or

           estimates, percentage fees, design fees, royalty

           rates, minimum guarantee payments, sales reports and

           sale margins);

      b.   previously nondisclosed material relating to ownership

           or control of any non-public company;

      c.   previously nondisclosed business plans, product

           development information, or marketing plans;

      d.   information exempted from disclosure under the Privacy

           Act, 5 U.S.C. § 552a, et. seq., or covered by Federal

           Rule of Civil Procedure 5.2;

      e.   any information of a personal or intimate nature

           regarding any individual; or

      f.   any other category of information hereinafter given

           protected status by the Court.

     4. With respect to the Protected-portion of any Discovery

Material other than deposition transcripts and exhibits, the

producing person or that person's counsel may designate such

portion as "Protected" by stamping or otherwis~ clearly marking

as ''Protected" the protected portion in a manner that will not

interfere with legibility or audibility, and by also producing

for future public use another copy of said Discovery Material
with the protected information redacted. With respect to

deposition transcripts and exhibits, a producing person or that

person's counsel may indicate on the record that a question

calls for Protected information, in which case the transcript of

the designated testimony shall be bound in a separate volume and

marked "Protected Information Governed by Protective Order" by

the reporter.

     5. If at any time prior to the trial of this action, a

producing person realizes that some portion[s] of Discovery

Material that that person previously produced without limitation

should be designated as Protected, he may so designate by so

apprising all parties in writing, and such designated portion[s]

of the Discovery Material will thereafter be treated as

Protected under the terms of this Order.

     6. No person subject to this Order other than the

producing person shall disclose any of the Discovery Material

designated by the producing person as Protected to any other

person whomsoever, except to:

      a.   the parties to this action;

      b.   counsel retained specifically for this action,

           including any paralegal, clerical and other assistant

           employed by such counsel and assigned to this matter;

      c.   as to any document, its author, its addressee, and any

           other person indicated on the face of the document as
           having received a copy;

      d.   any witness who counsel for a party in good faith

           believes may be called to testify at trial or

           deposition in this action, provided such person has

           first executed a Non-Disclosure Agreement in the form

           annexed as an Exhibit hereto;

      e.   any person retained by a party to serve as an expert

           witness or otherwise provide speciali~ed advice to

           counsel in connection with this action, provided such

           person has first executed a Non-Disclosure Agreement

           in the form annexed as an Exhibit hereto;

      f.   stenographers engaged to transcribe depositions

           conducted in this action; and

      g.   the Court and its support personnel.

     7. Prior to any disclosure of any Protected Discovery

Material to any person referred to in subparagraphs 5(d) or 5(e)

above, such person shall be provided by counsel with a copy of

this Protective Order and shall sign a Non-Disclosure Agreement

in the form annexed as an Exhibit hereto stating that that

person has read this Order and agrees to be bound by its terms.

Said counsel shall retain each signed Non-Disclosure Agreement,

hold it in escrow, and produce it to opposing counsel either

prior to such person being permitted to testify (at deposition

or trial) ~rat the conclusion of the case, whichever comes
first.

     8. All Protected Discovery Material filed with the Court,

and all portions of pleadings, motions or other papers filed

with the Court that disclose such Protected Discovery Material,

shall be filed under seal with the Clerk of the Court and kept

under seal until further order of the Court. The parties will

use their best efforts to minimize such sealing. In any event,

any party filing a motion or any other papers with the Court

under seal shall also publicly file a redacted copy of the same,

via the Court's Electronic Case Filing system, that redacts only

the Protected Discovery Material itself, and not text that in no

material way reveals the Protected Discovery Material.

     9. Any party who either objects to any designation of

protection, or who, by contrast, requests still further limits

on disclosure (such as "attorneys' eyes only" in extraordinary

circumstances), may at any time prior to the trial of this

action serve upon counsel for the designating person a written

notice stating with particularity the grounds ·of the objection

or request. If agreement cannot be reached promptly, counsel for

all affected persons will convene a joint telephone call with

the Court to obtain a ruling.

     10. All persons are hereby placed on notice that the Court

is unlikely to seal or otherwise afford protected treatment to

any Discovery Material introduced in evidence at trial, even if
such material has previously been sealed or designated as

Protected. The Court also retains unfettered discretion whether

or not to afford protected treatment to any Protected Document

or information contained in any Protected Document submitted to

the Court in connection with any motion, application, or

proceeding that may result in an order and/or decision by the

Court.

     11. Each person who has access to Discovery Material that

has been designated as Protected shall take all due precautions

to prevent the unauthorized or inadvertent disclosure of such

material.

     12. If, in connection with this litigation, a party

inadvertently discloses information subject to a claim of

attorney-client privilege or attorney work product protection

("Inadvertently Disclosed Information''), such disclosure shall

not constitute or be deemed a waiver or forfeiture of any claim

of privilege or work product protection with respect to the

Inadvertently Disclosed Information and its subject matter.

     13. If a disclosing party makes a claim of inadvertent

disclosure, the receiving party shall, within five business

days, return or destroy all copies of the Inadvertently

Disclosed Information, and provide a certification of counsel

that all such information has been returned or destroyed.

     14. Within five business days of the notification that
such Inadvertently Disclosed Information has been returned or

destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

     15. The receiving party may move the Court, for an Order

compelling production of the Inadvertently Disclosed

Information. The motion shall be filed under seal, and shall not

assert as a ground for entering such an Order the fact or

circumstances of the inadvertent production.

     16. The disclosing party retains the burden of

establishing the privileged or protected nature of any

Inadvertently Disclosed Information. Nothing in this Order shall

limit the right of any party to request an in camera review of

the Inadvertently Disclosed Information.

     17. Except as provided in this Order, all Protected

Discovery Material produced or exchanged pursuant to this Order

shall not be published to the general public in any form, or

otherwise disclosed, disseminated, or transmitted to any person,

entity, or organization, except in accordance with the terms of

this Order.

     18.   Except upon further order of the court, for good cause

shown, the name, alien registration number and other personal

identifying information of any noncitizen who does not consent

to disclosure of this information shall be redacted from any
document produced by the Plaintiffs to the Defendants, and

nothing in this Order shall be deemed to require such consent.

     19. This Protective Order shall survive the termination of

the litigation. Within 30 days of the final disposition of this

action, all Discovery Material designated as ''Protected," and

all copies thereof, shall be promptly returned to the producing

person, or, upon permission of the producing person, destroyed.

     20. This Court shall retain jurisdiction over all persons

subject to this Order to the extent necessary to enforce any

obligations arising hereunder or to impose sanctions for any

contempt thereof.

     SO ORDERED.

Dated:    New York, NY

          February;, 2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
STATE OF NEW YORK et al.

     Plaintiffs,
                                             19-cv-8876(JSR)
           -v-
                                        NON-DISCLOSURE AGREEMENT
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT, et al.

     Defendants.
-----------------------------------x

     I,
          --------------,         acknowledge that I have read

and understand the Protective Order in this action governing the

non-disclosure of those portions of Discovery Material that have

been designated as Protected. I agree that I will not

disclose such Protected Discovery Material to anyone other

than for purposes of this litigation and that ~t the conclusion

of the litigation I will return all discovery information to the

party or attorney from whom I received it. By acknowledging

these obligations under the Protective Order, I understand that

I am submitting myself to the jurisdiction of the United States

District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder and that my

willful violation of any term of the Protective Order could

subject me to punishment for contempt of Court~

Dated:
